NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1



                     United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604


                                     Argued July 7, 2022
                                     Decided July 11, 2022

                                            Before

                              FRANK H. EASTERBROOK, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              THOMAS L. KIRSCH II, Circuit Judge

 No. 21-2178
                                                Appeal from the United States District
 UNITED STATES OF AMERICA,                      Court for the Northern District of Illinois,
      Plaintiff-Appellee,                       Eastern Division.

               v.
                                                No. 16 CR 554
 ADAN GODINEZ,
     Defendant-Appellant.                       Jorge L. Alonso, Judge.

                                          ORDER

       Adan Godinez pleaded guilty to one cocaine-conspiracy count, 21 U.S.C. §846,
plus one count of discharging a firearm during a drug-trafficking crime, 18 U.S.C.
§924(c)(1)(A)(iii). His written plea agreement includes a waiver of the right to appeal. In
exchange for this plea, the prosecutor dismissed some charges, reducing the statutory
minimum sentence from 35 years in prison to 15 years. The district judge sentenced
Godinez to 26 years. He appealed anyway, and the prosecutor asks us to enforce the
waiver.

        The validity of a waiver stands or falls with the validity of the plea, see United
States v. Wenger, 58 F.3d 280 (7th Cir. 1995), and Godinez maintains that his plea was in-
voluntary because his lawyers did not tell him about potential defenses such as
No. 21-2178                                                                       Page 2


entrapment and pressured him to plead guilty despite that defense. He made a similar
argument in the district court. The judge held a hearing and took testimony from
Godinez’s former lawyers. Godinez elected not to testify but submitted two unsworn
statements. The judge found the lawyers credible (and Godinez not credible), conclud-
ing that they had discussed with him the possibility of going to trial with an entrapment
defense but had counseled him not to do so because the defense would fail and he
would be exposed to a higher penalty. The judge thought that advice sound, observing
that evidence shows that Godinez was predisposed to commit the crimes, negating any
entrapment defense. Moreover, the judge observed, Godinez had twice stated under
oath that he was satisfied with his lawyers’ assistance and had not been coerced into
pleading guilty. The judge remarked that such statements are binding.

       We do not see any error or abuse of discretion by the district judge. It follows
that the guilty plea was voluntary and the waiver must be enforced. Other issues that
Godinez raises on appeal—such as whether the judge should have asked more narrative
questions and fewer yes/no questions when taking the plea—do not concern the plea’s
voluntariness. He does not cite any authority for the proposition that the Constitution
requires open-ended questions as a condition of a voluntary plea. Given the waiver, no
other contentions need be discussed.

      The appeal is dismissed as barred by the waiver.